W. SHARP, Judge.
In view of the parties’ joint stipulation for entry of an appeal judgment in favor of appellant (Resolution Trust Corporation, Receiver for Freedom Savings and Loan Association), we lift our prior stay order and reverse the trial court’s order which granted appellee’s motion to order immediate sale of a parcel of real property in Seminole County. The appealed order was entered after the trial court had entered a final judgment of foreclosure involving parcels of property in Orange and Seminole counties. On remand, the trial court should set a foreclosure sale date as to the Seminole county parcel. The Orange County parcel was previously returned to the trial court for the purpose of conducting a foreclosure sale. The parties stipulate and agree that any proceeds realized above the sums due on the Seminole County note and mortgage shall be applied to the sums due to appellant on the Orange County note and mortgage, if that obligation has not been fully satisfied.
REVERSED and REMANDED.
DAUKSCH and GOSHORN, JJ., concur.